Citation Nr: 9910922	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-43 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits in excess of $472.00 for the 
reimbursement of the appellant for the payment of expenses 
for the last sickness or burial of the veteran.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1945.  He died in December 1991.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in June 1998, it was remanded to the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) for further development of the issue 
currently on appeal.  Following the completion of that 
development, a supplemental statement of the case was issued 
in October 1998.  The case was returned to the Board in March 
1999 and is now ready for further appellate review.  

It is noted that in the June 1998 remand, the Board referred 
to the RO for initial adjudication the issue of whether the 
appellant may be recognized as the veteran's surviving spouse 
for purposes of VA death benefits.  In an October 1998 
administrative decision, the RO determined that the appellant 
could not be considered the veteran's surviving spouse; she 
was given notice of that decision in a November 3, 1998 
letter.  Thereafter, the appellant submitted a notice of 
disagreement with that decision.  In December 1998, the RO 
provided the appellant with a statement of the case together 
with notice of her rights to appeal the adverse determination 
within the one-year period from the date of the letter 
notifying her of the adverse action by the submission of a 
substantive appeal.  Since she has yet to do so, the Board is 
without jurisdiction as to the marital status issue.  

Although the establishment of the appellant as the veteran's 
surviving spouse could, inter alia, form another basis of 
entitlement to accrued benefits, since the Board is without 
jurisdiction as to that threshold issue, and since the 
appellant has essentially pursued two distinct claims (i.e. 
reimbursement for payments of the veteran's medical bills, 
and the establishment of her marital status), the Board 
believes that limiting its consideration to the issue noted 
on the initial page of this decision will least prejudice the 
appellant if she decides to proceed further to perfect an 
appeal of the marital status issue.




FINDINGS OF FACT

The appellant has been fully reimbursed for the amounts she 
had paid toward the expenses for the veteran's last illness 
and/or burial.  


CONCLUSION OF LAW

The criteria necessary for the payment of accrued benefits to 
the appellant in excess of $472 on the basis of the existence 
of unreimbursed payments of expenses for the veteran's last 
illness or burial have not been met.  38 U.S.C.A. §§ 5107, 
5121(a)(5) (West 1991); 38 C.F.R. § 3.1000(4) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at date of death and due and unpaid for a period of not 
more than one year prior to death may be paid to the living 
person first listed as follows:  (1) His or her spouse, (2) 
his or her children, (3), his or her dependent parents.  
38 U.S.C.A. § 5121(a)(2) (West 1991); 38 C.F.R. 
§ 3.1000(a)(1) (1998).  Accrued benefits may also be paid as 
necessary to reimburse the person who bore the expense of the 
last sickness or burial of the veteran.  38 U.S.C.A. 
§ 5121(a)(5) (West 1991); 38 C.F.R. § 3.1000(a)(4) (1998).  
Accrued benefits are defined as periodic monetary benefits to 
which and individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1998).  

In a September 1993 letter, the RO notified the appellant 
that she had been awarded $221 in accrued benefits to 
reimburse her for payments that she made toward the veteran's 
last illness and burial.  The RO informed her that an 
additional $251 was available.  After the appellant submitted 
copies of receipts and insurance claim forms, the RO sent the 
appellant a check for the remaining $251.  In an October 1993 
letter to the appellant, the RO noted that the amount 
represented all of the accrued benefits available in the 
veteran's account.

In a June 1996 letter, the RO indicated that it had based its 
decision on its computation of accrued benefits due and 
unpaid the veteran in the year preceding his death.  However, 
in October 1996, during the course of this appeal, the 
accrued benefits statute and regulation concerning payment of 
accrued benefits were revised to extend from one year to two 
years the period during which due and unpaid periodic 
monetary benefits could accrue and thereafter be paid to an 
eligible claimant.  See 38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000 (1997).  When this appeal was last 
before the Board, the RO was asked to determine whether an 
effective date earlier than September 1, 1991 is warranted 
for the increase in the veteran's benefits due to his being 
found housebound, and if so whether the appellant may be 
entitled to accrued benefits in excess of $472.

In a June 1998 decision, the RO determined that a clear and 
unmistakable error had been made in a prior decision when it 
had erroneously established an effective date of August 19, 
1991 for the veteran's entitlement to special monthly 
pension.  The RO determined that entitlement to special 
monthly pension by reason of the veteran being housebound was 
established effective April 18, 1991.  

In a letter dated September 4, 1998, the RO informed the 
appellant that the Board had returned the appeal for 
additional development, and that the RO had "determined that 
additional accrued benefits may be payable . . . as 
reimbursement for expenses [the appellant] bore for the last 
illness and burial of [the appellant]."  (emphasis in 
original).  The appellant was asked to complete an enclosed 
VA Form 21-601, and return it to the RO with any bills or 
statements that would support the appellant's claim that she 
had incurred expenses on behalf of the veteran.  

On September 10, 1998, the RO received a completed copy of VA 
Form 21-601, dated September 9, 1998.  On the form, the 
appellant did not indicate that any of her funds had been 
used for payment of expenses for the veteran's last sickness 
and burial.  She did indicate, however, that she had been 
reimbursed for the expenses that she had paid out of her 
personal funds for the appellant's last sickness and burial.  
She specifically noted that she had been reimbursed "about 
$427."   

Contained in the claims file is a handwritten letter directed 
to the RO dated September 10, 1998, and signed by the 
appellant.  In the letter, the appellant indicated that she 
had sent the RO all papers and that the appellant's son was 
supposed to have paid all bills for the veteran.  She 
specifically stated that the RO "had pay [her] for all bills 
[she] paid for already (sic)."  She indicated that it was 
"not much but [that it] helped."  She also stated that as 
far as she knew the bills were paid up, and that the 
veteran's son had taken over responsibility for them.  

The appellant has contended that she should be awarded 
accrued benefits for caring for the veteran from 1979 to 1991 
in excess of the $472 that she has heretofore been awarded on 
the basis of her payment of expenses for the veteran's last 
illness.  
As indicated, accrued benefits may be paid as necessary to 
reimburse the person who bore the expense of the last 
sickness or burial of the veteran.  38 U.S.C.A. § 5121(a)(5) 
(West 1991); 38 C.F.R. § 3.1000(a)(4) (1998). 

The appellant has admitted that she has already been fully 
reimbursed in the amount of $472 for all payments that she 
had made out of her own funds toward the expenses of the 
veteran's last sickness or burial.  Consequently, there are 
no more accrued benefits payable to her on that basis.  
38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).


ORDER

Entitlement to accrued benefits in excess of $472.00 for the 
reimbursement of the appellant for the payment of expenses 
for the last sickness or burial of the veteran is not 
established, and the appeal is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

